948 F.2d 1284
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel WHISENANT, Petitioner-Appellant,v.Jim LILLER, Superintendent, Pruntytown Correctional Center,Respondent-Appellee.
No. 91-7624.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 13, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.   Robert Earl Maxwell, Chief District Judge.  (CA-91-71-E)
Daniel Whisenant, appellant pro se.
N.D.W.Va.
DISMISSED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Daniel Whisenant seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, although we grant leave to proceed in forma pauperis we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Whisenant v. Liller, No. CA-91-71-E (N.D.W.Va. July 3, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.